        Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 1 of 14




Peter C. Renn (Admitted Pro Hac Vice)
prenn@lambdalegal.org
Nora Huppert (Admitted Pro Hac Vice)
nhuppert@lambdalegal.org
Lambda Legal Defense and Education Fund, Inc.
4221 Wilshire Blvd., Suite 280
Los Angeles, CA 90010
Tel: (213) 382-7600 | Fax: (213) 351-6050

Kara N. Ingelhart (Admitted Pro Hac Vice)
kingelhart@lambdalegal.org
Lambda Legal Defense and Education Fund, Inc.
65 E. Wacker Pl., Suite 2000
Chicago, IL 60601
Tel: (312) 663-4413 | Fax: (312) 663-4307

Monica G. Cockerille (ISB No. 5532)
monica@cockerillelaw.com
Cockerille Law Office, PLLC
100 W. Main St., Ste. 204
Boise, ID 83702
Tel: (208) 343-7676 | Fax: (866) 226-2499

Attorneys for Plaintiffs F.V. and Dani Martin

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

F.V. and DANI MARTIN,                                   No. 1:17-cv-00170-CWD

                       Plaintiffs,                      PLAINTIFFS’ REPLY IN SUPPORT
                                                        OF MOTION FOR CLARIFICATION
               v.                                       OF MARCH 5, 2018 ORDER [Dkt. 46]

DAVID JEPPESEN in his official capacity as
Director of the Idaho Department of Health and
Welfare; ELKE SHAW-TULLOCH, in her official
capacity as Administrator of the Division of Public
Health for the Idaho Department of Health and
Welfare; and JAMES AYDELOTTE, in his
official capacity as State Registrar and Chief of the
Bureau of Vital Records and Health Statistics,

                       Defendants.
            Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 2 of 14




                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

ARGUMENT ...................................................................................................................................2

I.        Plaintiffs Have the Right to Seek Clarification of the Injunction They Won. .....................2

II.       Enforcement of HB 509 Plainly Violates This Court’s Permanent Injunction
          Forbidding a Categorical Ban and Mandating that Defendants Accept Applications. ........5

III.      No Presumption of Constitutionality Applies to a Categorical Ban Already
          Adjudicated Unconstitutional and Permanently Enjoined. ................................................10




                                                                     ii
         Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 3 of 14




                                         INTRODUCTION

       HB 509 is an unapologetic frontal assault on this Court’s ruling and the permanent

injunction that Plaintiffs obtained. There is nothing subtle about the law’s attack: it mandates

conduct that this Court expressly prohibited (practicing a categorical ban), and it also bars

conduct that this Conduct expressly required (accepting applications). These violations of the

Court’s ruling not only deprive Plaintiffs of the relief they were awarded, they also threaten the

very authority of the federal judiciary, while upending the well-established interest of the public,

litigants, and courts in the finality of judgments, which is indispensable to our system of justice.

       As a threshold matter, Plaintiffs have the right to seek clarification of the ruling they

personally obtained. Indeed, because they obtained a judgment, they would also have standing

to seek contempt against Defendants. But the only relief sought here is clarification of the scope

of this Court’s order. There is no basis for delaying that relief: HB 509 is a concrete law that

takes effect in a matter of weeks, and without clarity that its enforcement is already enjoined,

Defendants will reinstate a categorical ban, needlessly inviting contempt and inflicting harm.

       Enforcement of HB 509 violates multiple aspects of this Court’s order. First, it violates

this Court’s mandatory injunction that Defendants must accept applications from transgender

people seeking to correct their birth certificates to match their gender identity. Second, it

violates this Court’s prohibitory injunction banning Defendants from categorically rejecting such

applications. Third, it violates this Court’s declaratory ruling that Defendants violate the

Constitution when they fail to provide an avenue for transgender people to correct their birth

certificates. Confirming these points does not “stretch” the injunction, as Defendants claim. HB

509 is a reinstatement of a categorical ban that falls right in the heartland of this Court’s order.

       In the final analysis, HB 509 may very well have its “day in court”—but only in the



                                                  1
        Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 4 of 14




context of a properly filed motion to dissolve the injunction, governed by appropriate standards.

                                          ARGUMENT

I.     Plaintiffs Have the Right to Seek Clarification of the Injunction They Won.

       As the parties who obtained the permanent injunction at issue, Plaintiffs plainly have the

right to obtain clarification of its metes and bounds, including whether Defendants’ imminent

and otherwise mandated enforcement of HB 509 would violate that injunction.

       Ripeness. Contrary to Defendants’ ripeness assertions, there is nothing hypothetical or

abstract about HB 509, which is a very real law that legislators approved and the Governor

signed, and which imposes concrete requirements that Defendants have no choice but to follow

unless a court order has directed otherwise. This is not, for instance, a case involving what-if

scenarios that may never come to pass, nor feared prosecution under a criminal law involving

enforcement discretion. HB 509 unequivocally bars Defendants from approving birth certificate

corrections sought by transgender people to match their gender identity. Infra at 5-6.

       Waiting to grant clarification until after the law’s effective date of July 1 will not add any

clarity to that black-and-white reality. But it will endanger transgender people, while also

needlessly increasing the risk of contempt proceedings that this Court will be forced to

adjudicate, undermining the purpose of clarification. See Regal Knitwear Co. v. NLRB, 324 U.S.

9, 15 (1945) (“courts no less than parties desire to avoid unwitting contempts”); Inst. of Cetacean

Res. v. Shepherd Conservation Soc’y, 774 F.3d 935, 954 (9th Cir. 2014) (admonishing

“experimentation with disobedience” by defendants who relied on self-serving interpretation of

an injunction rather than seeking clarification when they had the opportunity).

       Defendants also bizarrely suggest that courts cannot restrain unlawful conduct before it

occurs. Opp. at 2, 6, 8 (arguing that no injury will occur until the law’s effective date). But



                                                 2
        Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 5 of 14




courts do so routinely, just as they should. See, e.g., Privitera v. Cal. Bd. of Med. Quality

Assurance, 926 F.2d 890, 897 (9th Cir. 1991) (holding that the district court erred in denying a

preliminary injunction on the grounds that injury at issue was three months away and needlessly

requiring plaintiff to bring same motion again at a later date). Indeed, the premise of

Defendants’ position is at war with the very existence of preliminary injunctions, which routinely

preserve the status quo in order to prevent harm from occurring in the future. Similarly, by its

nature, the purpose of a permanent injunction is to restrain future conduct on an ongoing basis.

       To find support for their ripeness argument, Defendants pluck language from this Court’s

opinion that is egregiously out of context. Opp. at 7. This Court’s March 2018 observation that

it did “not have a proposed rule before it” was addressing what rule—other than a categorical

ban—would replace the ban; but it definitively enjoined a categorical ban itself, which is what

HB 509 reinstates. F.V. v. Barron, 286 F. Supp. 3d 1131, 1141 (D. Idaho 2018). And while the

Court did not have even a proposed rule before it in March 2018, it now has an enacted statute,

the text of which will not change one iota from now until July 1.

       Standing. Defendants’ generic arguments about standing are oblivious to the procedural

posture of this case: this Court entered judgment in favor of Plaintiffs, which became final in

2018. Because that judgment gives Plaintiffs an interest in enforcing compliance with the

injunction, such as through contempt proceedings, it certainly includes the more modest interest

in merely clarifying the injunction’s scope, which Defendants concede is within this Court’s

discretion to grant in any event. Opp. at 8. Unsurprisingly, Defendants cite no case holding that

a plaintiff lacked standing simply to seek clarification of the ruling that she personally obtained.

       A “party that obtains a judgment in its favor acquires a ‘judicially cognizable’ interest in

ensuring compliance with that judgment.” Salazar v. Buono, 559 U.S. 700, 712 (2010)



                                                  3
        Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 6 of 14




(plurality).1 “Having obtained a final judgment granting relief on his claims,” the plaintiff

possesses “standing to seek its vindication.” Id.; see also Quine v. Beard, No. 14-2726, 2017

WL 4551480, at *3 n.5 (N.D. Cal. Oct. 12, 2017) (recognizing that a “plaintiff ha[s] standing to

enforce a final judgment”). Otherwise, defendants could refuse to comply with the full scope of

an injunction, such as by permitting the same-sex couples named as plaintiffs to marry while

refusing to permit other same-sex couples to do the same. Cf. Latta v. Otter, 19 F. Supp. 3d

1054, 1087 (D. Idaho 2014) (enjoining exclusion as to all otherwise-qualified same-sex couples).

       As is customary in civil rights cases, Plaintiffs here sought and obtained a judgment

protecting both “their constitutional rights and the rights of others similarly situated.” F.V., 286

F. Supp. 3d at 1134. That is also reflected in the scope of the injunction. Id. at 1146 (ordering

Defendants to accept applications by “transgender people” seeking certificates matching their

gender identity). The judgment alone gives them an interest in seeking the clarification sought.

       Defendants also argue, at various points and in various ways, that this Court could not

have had authority to issue relief that encompasses HB 509. See, e.g., Opp. at 7 (“If Plaintiffs

had no standing to seek a certain remedy, then the Court was without jurisdiction to provide it.”).

Apart from being wrong on the merits, that line of argument became completely irrelevant once

Defendants’ time for appeal elapsed and the judgment became final. That is true even as to

jurisdictional issues. Travelers Indem. Co. v. Bailey, 557 U.S. 137, 152–53 (2009) (“‘[e]ven

subject-matter jurisdiction … may not be attacked collaterally’” once an order becomes final).

       In any event, Defendants’ assumption that both Plaintiffs F.V. and Dani Martin have

corrected their birth certificates to match their gender identity is incorrect. While Ms. Martin has
1
  While divided on the merits, seven justices agreed that a judgment confers standing to enforce
its compliance. Salazar, 559 U.S. at 712 (three-justice plurality); id. at 738 (three-justice dissent
agreeing plaintiff “had standing to seek enforcement of a decree in his favor”); id. at 761 (single-
justice dissent agreeing plaintiff “has standing now to seek enforcement of the injunction”).

                                                  4
        Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 7 of 14




done so, F.V. has not. As Plaintiffs noted, there have been ongoing attempts to roll back the

IDHW Rule ever since it was adopted in 2018, see Dkt. 46-1 at 7, and these attempts have now

culminated in HB 509’s extraordinary reinstatement of a categorical ban. Indeed, the value of

even Ms. Martin’s corrected birth certificate is greatly diminished by HB 509: the statute

publicly undermines the veracity and trustworthiness of her corrected certificate and declares it a

“breach of public trust” that endangers “public health and safety.” HB 509, § 2(1).

II.    Enforcement of HB 509 Plainly Violates This Court’s Permanent Injunction
       Forbidding a Categorical Ban and Mandating that Defendants Accept Applications.

       Defendants’ enforcement of HB 509 requires multiple violations of this Court’s ruling

and permanent injunction—each independently sufficient to justify the clarification sought here.

       Mandatory Injunction. First, Defendants fail to respond to the indisputable point that, in

addition to its prohibitory terms, this Court’s order included a crystal-clear affirmative mandate:

unless the permanent injunction is dissolved, Defendants are required to continue “accepting”

applications from transgender people seeking to correct their birth certificates to match their

gender identity. F.V., 286 F. Supp. 3d at 1146. While this Court set a date by when Defendants

were required to begin accepting such applications, it appropriately did not set a date by when

they could stop doing so, as that would defeat the point of the permanent injunction.

       Defendants also do not deny that, under HB 509, they cannot accept such applications

because of how HB 509 defines sex. Dkt. 46-1 at 12. Indeed, they concede that the law permits

amendments to a birth certificate in “only” certain contexts, Opp. at 5, none of which permit

corrections for the purpose of seeking congruence with one’s gender identity. That is reinforced

by Defendants’ position that HB 509 was “drafted to avoid ‘the conflation of sex and gender.’” 2


2
  Accordingly, Defendants’ attempts to downplay the relevance of legislators’ statements (which
simply confirm an intent to reinstate the ban this Court enjoined) are beside the point. Opp. at 5-

                                                 5
        Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 8 of 14




Id. In short, enforcement of HB 509 requires Defendants to stop “accepting” the applications at

issue, which directly violates this Court’s permanent injunction that mandates the opposite.

       Prohibitory Injunction. Second, HB 509 violates this Court’s permanent injunction

forbidding a categorical ban. Defendants agree that, at a minimum, this Court enjoined them

from either practicing or enforcing “the policy,” which requires asking: the policy of what?

This Court did not leave that to guesswork, because it repeatedly specified that it was enjoining

the policy “of automatically and categorically denying applications made by transgender people

to amend the birth-assigned sex on their birth certificates to align with their gender identity.”

F.V., 286 F. Supp. 3d at 1141; accord Dkt. 42 at 2 (Defendants stipulating they are enjoined

“from automatically rejecting applications”—without even mentioning “the policy”). Similarly,

in One Wisconsin Institute v. Thomsen, the injunction barred “the state-imposed limits” on early

voting, and “the scope of the injunction relates to conduct that the court concluded was

unlawful.” 351 F. Supp. 3d 1160, 1161-62 (W.D. Wisc. 2019) (emphasis added). Here, HB 509

similarly requires Defendants to again “practice” the policy of categorically denying applications

by transgender people, which is squarely forbidden by the plain terms of the injunction.

       Indeed, a party also violates an injunction where its conduct violates the objective of the

injunction. While the scope of a consent decree is discerned within its four corners because its

language has been negotiated by the parties, see U.S. v. Armour & Co., 402 U.S. 681–82 (1971),

the Ninth Circuit has confirmed that where a court has issued an injunction, it should consider

“the objects for which the relief was granted and to find a breach of the decree in a violation of

the spirit of the injunction, even though its strict letter may not have been disregarded.” Inst. for

6. But their arguments are also wrong as a legal matter, as they rely on authorities that the
Supreme Court distinguished when holding that legislative history is “highly relevant, especially
when there are contemporary statements by members of the decisionmaking body.” Vill. of
Arlington Heights v. Metro. Housing Dev. Corp., 429 U.S. 252, 265 n.10, 268 (1977).

                                                  6
        Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 9 of 14




Cetacean Res., 774 F.3d at 949 (quotes omitted). Thus, Defendants cannot “constru[e] their

obligations narrowly to include only refraining from acts specifically enumerated in the

injunction, and not acts likely to nullify the injunction.” Id. at 954–55.

       Defendants’ professed compliance with the injunction here is unavailing. First,

Defendants claim that the prior policy was “extinguished” by the Rule adopted in 2018; but they

concede that this Rule, which on its face was only temporary, “will be superseded by HB 509” in

weeks. Opp. at 4, 14; Dkt. 42-1. Permitting transgender people to correct their birth certificates

to match their gender identity for only two years does not comply with a permanent injunction.

       Second, Defendants split hairs in trying to claim that this Court’s injunction only

permanently barred the categorical ban that existed in 2018 but not the categorical ban that exists

in 2020. A ban is a ban. To illustrate, a transgender man who seeks to correct his birth

certificate to match his male gender identity is categorically banned from doing so after July 1,

2020—just as he was categorically banned from doing so before April 6, 2018. Defendants’

position would justify an endless Groundhog Day in which the legislature reenacts an enjoined

policy under a new bill number, which triggers another cycle of litigation, which is undone with

legislation under yet another bill number. That would destroy the finality of judgments.

       Defendants’ asserted distinction—that the prior policy was supposedly created by the

executive branch,3 while HB 509 was mandated by the legislative branch—is immaterial to

whether HB 509 falls within the scope of the injunction. Nowhere does the injunction make an

exception permitting Defendants to enforce a categorical ban so long as the Idaho Legislature

blesses it.4 The same is true for Defendants’ argument that “the directly-elected representatives


3
  Elsewhere, Defendants admit that this policy was “merely interpret[ing] existing law”—enacted
by the Idaho Legislature—“to prohibit changing the sex designation.” Opp. at 3.
4
  Contrary to Defendants’ insinuation, Opp. at 8, Plaintiffs’ motion never argued that legislators

                                                  7
        Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 10 of 14




of the citizens of Idaho” have now spoken. Compare Opp. at 12, with Obergefell v. Hodges, 135

S. Ct. 2584, 2605–06 (2015) (“The idea of the Constitution was to withdraw certain subjects

from the vicissitudes of political controversy, to place them beyond the reach of majorities and

officials and to establish them as legal principles to be applied by the courts.”) (quotes omitted).

       To be clear, Defendants can attempt to argue that their purported distinctions constitute a

significant change of facts that warrant dissolving the injunction, as discussed below; but they do

not change its scope. See, e.g., Hook v. Ariz. Dep’t of Corr., 107 F.3d 1397, 1404 (9th Cir. 1997)

(analyzing whether enactment of new state statute barring payment of special master fees was a

significant change of fact that justified dissolution of injunction requiring such payment).

       One Wisconsin illustrates that injunctions can and do enjoin the enforcement of new

legislation that falls within their scope, and Defendants’ attempts to distinguish it are unavailing.

First, Defendants claim that the new law in Wisconsin made only “immaterial changes to the old

law,” whereas here they deny “any similar policy or practice” to what this Court enjoined. Opp.

at 4, 11. But the delta between the old and new laws in One Wisconsin (which was an enlarged

window of time for early voting) was more significant than any conceivable difference between

the prior policy here and HB 509. Second, Defendants posit that the plaintiffs in One Wisconsin

could have been harmed again by the new law. But that is a different issue from whether the

new law violated the injunction. Indeed, a permanent injunction can survive even without the

party who obtained it. See Tory v. Cochran, 544 U.S. 734, 736 (2005) (“Despite [Plaintiff’s]

death, the injunction remains in effect. Nothing in its language says to the contrary.”); Cooper v.

Tex. Alcoholic Beverage Comm’n, 820 F.3d 730, 736 (5th Cir. 2016).


or even the Governor are bound by the injunction. But they do rely on officials to enforce the
laws they enact. Ex Parte Young, 209 U.S. 123, 161 (1908). Here, Plaintiffs have only sought
clarification of the obligations of Defendants and their officers, employees, and agents.

                                                  8
        Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 11 of 14




       Defendants’ reliance on Shepard v. Madigan, 734 F.3d 748 (7th Cir. 2013), is misplaced.

The Seventh Circuit had previously struck down an Illinois state law which banned the carrying

of a loaded gun outside one’s property, and it gave the state a deadline by which to enact a new

law. The state complied by timely enacting a new law that permitted the carrying of such guns.

Plaintiffs nonetheless protested that the new law did not permit immediate licenses (e.g.,

applications could take 90 days), but the court held that this did not violate its mandate.

       Shepard and this case are like night and day. First, Illinois did not reenact the prohibited

ban, as Idaho has done here. Instead, Illinois enacted a law that permitted the carrying of a

loaded gun outside one’s property. Nothing in the opinion suggests that if Illinois had simply

reenacted its ban, “the court could not address concerns regarding the new statute without a new

lawsuit to challenge it,” as Defendants claim. Opp. at 9; Shepard, 734 F.3d at 751 (agreeing that

if new law had violated mandate, relief would have been appropriate “without a new lawsuit”).

       Second, the court scrutinized the language of its earlier opinion but found no “explicit or

implicit directive” that had been violated, because it had “fixed no timetable for the

implementation of a superseding law.” Id. This holding illustrates that whether a given law

violates a given order is necessarily case-specific. Here, this Court’s order was explicit that

whatever remedial scheme Idaho subsequently adopted, one option that was permanently off the

table was a categorical ban. HB 509 nevertheless proceeded to adopt that prohibited option.

       Similarly, Defendants’ reliance on state-court litigation in City of Toledo v. State, 110

N.E.3d 1257 (Ohio 2018), fares no better. Just as in Shepard, the state did not simply reinstate

what the court had previously struck down. The prior state law imposed a mandate of

compliance on municipalities, which violated the state constitution’s home rule provision; but

the new state law abandoned that mandate in favor of relying on the legislature’s spending power



                                                  9
        Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 12 of 14




to create financial incentives for municipalities. Id. at 1260. Furthermore, the lower court had

held the state itself in contempt for simply passing the new law, raising issues that are quite

different from merely confirming that an official is already enjoined from enforcing a law.

       Declaratory Relief. Finally, enforcement of HB 509 independently violates this Court’s

declaration that Defendants “violate the Equal Protection Clause by failing to provide an avenue

for transgender people to amend the sex listed on their birth certificates.” F.V., 286 F. Supp. 3d

at 1145. By design, HB 509 shuts down any avenue for transgender people to do so. Moreover,

the Court’s clear declaration that a categorical ban violates the Equal Protection Clause is plainly

not limited only to “the policy” as it existed in 2018.

III.   No Presumption of Constitutionality Applies to a Categorical Ban Already
       Adjudicated Unconstitutional and Permanently Enjoined.

       Defendants assert that HB 509 is presumed constitutional, 5 and entitled to adjudication,

but this assertion ignores that this Court already adjudicated that a categorical ban on transgender

people seeking to correct their birth certificates to match their gender identity—which is what

HB 509 indisputably requires—is unconstitutional, and permanently enjoined its enforcement.

Any complaint about the fulsomeness of that litigation expired when no appeal was taken.

       To the extent that Defendants still seek to enforce HB 509, they are free to file a motion

to dissolve the permanent injunction. There is a rule for that: Federal Rule of Civil Procedure

60(b)(5). Defendants can obtain adjudication of the claimed relevance of HB 509 through

showing that (1) there has been a significant change in facts, and (2) dissolution of the injunction

is therefore constitutionally warranted on those grounds. But they cannot leapfrog past the first

requirement, which preserves paramount interests in the finality of judgments.


5
  In fact, this presumption is inverted under heightened scrutiny, because the government bears
the burden of justification. See, e.g., United States v. Virginia, 518 U.S. 515, 533 (1996).

                                                 10
      Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 13 of 14



DATED: May 11, 2020               By:    /s/ Monica G. Cockerille

                                  Monica G. Cockerille (ISB No. 5532)
                                  monica@cockerillelaw.com
                                  Cockerille Law Office, PLLC
                                  100 W. Main St., Ste. 204
                                  Boise, ID 83702
                                  Tel: (208) 343-7676 | Fax: (866) 226-2499

                                  Peter C. Renn (Admitted Pro Hac Vice)
                                  prenn@lambdalegal.org
                                  Nora Huppert (Admitted Pro Hac Vice)
                                  nhuppert@lambdalegal.org
                                  Lambda Legal Defense and Education Fund, Inc.
                                  4221 Wilshire Blvd., Suite 280
                                  Los Angeles, CA 90010
                                  Tel: (213) 382-7600 | Fax: (213) 351-6050

                                  Kara N. Ingelhart (Admitted Pro Hac Vice)
                                  kingelhart@lambdalegal.org
                                  Lambda Legal Defense and Education Fund, Inc.
                                  65 E. Wacker Pl., Suite 2000
                                  Chicago, IL 60601
                                  Tel: (312) 663-4413 | Fax: (312) 663-4307




                                    11
       Case 1:17-cv-00170-CWD Document 54 Filed 05/11/20 Page 14 of 14




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 11th day of May, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       David Jeppesen
       Office of the Director
       Idaho Department of Health and Welfare
       10th Floor, Pete T. Cenarrusa Building
       450 W. State Street
       Boise, ID 83720-0036

       Elke Shaw-Tulloch
       Administrator, Division of Public Health
       Idaho Department of Health and Welfare
       4th Floor, Pete T. Cenarrusa Building
       450 W. State Street
       Boise, ID 83720-0036

       James Aydelotte
       Chief and State Registrar
       Bureau of Vital Records and Health Statistics
       1st Floor, Pete T. Cenarrusa Building
       450 West State Street
       Boise, ID 83720-0036

                                                   /s/ Monica G. Cockerille
                                                   Monica G. Cockerille
                                                   Attorney for Plaintiffs




                                              12
